Morphy, J.,

delivered the opinion of the court.
The defendants are sued as endorsers of a promissory note, and the petition contains the usual averments of demand, protest and notice. The first endorsers, Petrovic & Co., made a general denial, while the other, William Long, t'iat 'le endorsed the note only as security, and pleaded the light of discussion. Plaintiff obtained a iudg-1 , __ jo from which the defendant, William Long, prosecutes this appeal. The surety not having entitled himself to the benefit of discussion, by complying with the formalities required by law, his plea cannot avail him. Louisiana Code, article 3016. The appellee has .prayed for damages in this court, on the ground that this appeal has been taken only for delay. We cannot but view it in the same light.
. It is, therefore, ordered, adjudged and decreed, that the .judgment of the District Court be affirmed, with costs, and 'ten per cent, damages.